Citation Nr: 9935056	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  96-26 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hiatal hernia with 
gastroesophageal reflux.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel


INTRODUCTION

The veteran had active service from June 1968 to April 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran appeared at a personal 
hearing before a Member of this Board in Washington, D.C. in 
November 1997.  

In September 1998, the Board remanded this case for the 
development of additional medical evidence.  The requested 
development having been completed, to the extent possible, 
this matter is now ready for appellate review.


FINDINGS OF FACT

1.  The claims file contains sufficient evidence to render an 
equitable disposition of the issue on appeal.

2.  In June 1969, the veteran received numerous shell 
fragment wounds to his chest, and other parts of his body, 
due to the accidental explosion of a Claymore mine; initial 
chest X-ray studies showed atelectasis of the right lower 
lobe of the lung with elevation of the right hemidiaphragm, 
however subsequent chest X-ray studies were normal.

3.  For many years, the veteran took anti-inflammatory 
medications for management of pain from his service-connected 
disabilities, particularly his left above the knee 
amputation.

4.  The first medical evidence of a hiatal hernia with 
gastroesophageal reflux dates from July 1977, over seven 
years after the veteran's separation from active military 
service.

5.  No cognizable medical evidence has been submitted to show 
that the veteran's hiatal hernia with gastroesophageal reflux 
is causally related to his active service, any incident of 
service, or to the use of anti-inflammatory medications for 
his service-connected disabilities. 


CONCLUSION OF LAW

A well-grounded claim for service connection for hiatal 
hernia with gastroesophageal reflux has not been submitted.  
38 U.S.C.A. §§ 1110, 5107 (West 1991);  38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303.  

The United States Court of Appeals for Veterans Claims 
(formerly called the United States Court of Veterans Appeals) 
has determined "that establishing service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and [service]."  (emphasis added) Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

Under 38 U.S.C.A. § 5107(a), a veteran has an initial burden 
to produce evidence that a claim is well-grounded or 
plausible.  See Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under section 5107(a).  See Cartright v. Derwinski, 2 
Vet. App. 24 (1991).  However, where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that a claim is "plausible" 
or "possible" is required.  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  A claimant would not meet this burden 
imposed by section 5107(a) merely by presenting lay 
testimony, because lay persons are not considered competent 
to offer medical opinions. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under section 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak.

The veteran asserts that he developed a hiatal hernia with 
gastroesophageal reflux either due to injuries he sustained 
during his active military service, or due to the use of 
anti-inflammatory medications for his service-connected 
disabilities.

No complaints or findings of any hernia or gastrointestinal 
disorder were noted on the report of his April 1968 
examination prior to his entrance into active service.  In 
mid-June 1969, the veteran received multiple shell fragment 
wounds, including a right hemopneumothorax, due to the 
accidental explosion of a Claymore mine.  As a result of 
those wounds, he had to undergo an amputation of the left 
lower extremity, and removal of his right eye, inter alia.  
X-ray studies performed on June 14, 1969 showed a markedly 
dilated stomach, which disappeared on insertion of a naso-
gastric tube, and atelectasis of the lower lobe of the right 
lung with elevation of the right hemidiaphragm.  The reports 
of X-ray studies taken a few days later did not note any 
dilation of the stomach or elevation of the right 
hemidiaphragm.  A nursing note from June 18, 1969 showed that 
the veteran tolerated his food well, and one from July 24, 
1969 showed he had been placed on a regular diet.  Chest X-
ray studies taken in January 1970 were normal.  The report of 
an examination performed in February 1970 stated that the 
veteran's abdomen and viscera were normal.  A March 1970 
Medical Board report contained no mention of any hiatal 
hernia or gastroesophageal reflux disorder.

The report of the veteran's October 1970 VA examination 
contained no complaints or findings of a hiatal hernia or 
gastroesophageal reflux.  Chest X-ray studies were negative.

The report of the veteran's March 1971 VA examination noted 
no complaints or findings of a hiatal hernia or 
gastroesophageal reflux.  Extensive scarring from small 
shrapnel wounds were noted in the anterior aspect of the 
chest, abdomen, and epigastrium, ranging in size up to 1 inch 
by 1/2 inch.  X-ray studies of the chest were essentially 
negative.

The claims file contains copies of records from the veteran's 
examinations and treatment at the Scott Air Force Base 
Medical Center from August 1973 through October 1998.  In 
July 1977, he presented with complaints of abdominal pain and 
discomfort from gas for the past several months.  He reported 
having had increased belching and flatulence for the prior 
three months, which was not relieved by Maalox.  The 
assessment was increased gas, possible aerophagia.  In 
December 1977, he presented with complaints of a four day 
history of pains in his chest, which he described as a 
substernal pressure sensation which increased when he bent 
over.  He reported no prior history of chest discomfort, but 
a long history of increased gas and epigastric distress.  An 
upper gastrointestinal series (UGI) test was ordered.  In 
January 1978, it was noted that the UGI test showed a hiatal 
hernia with gastroesophageal reflux.  No etiology was given.  
Antacids were prescribed.      
In February 1993, the veteran presented with complaints of 
mid-sternal chest pain.  It was noted that a UGI test 
performed in February 1989 had been normal, with the 
exception of cholelithiasis.  The diagnosis was 
gastroesophageal reflux disease (GERD), by history. 

The claims file contains a May 1993 report from the Jewish 
Hospital of St. Louis, Missouri.  That report noted that the 
veteran had a history of a hiatal hernia, which was treated 
with Tagamet.

The report of the veteran's August 1994 VA examination noted 
that he had not taken any anti-inflammatory medications for 
approximately one year.  He complained of continued 
substernal discomfort and reported that he took Mylanta most 
of the time, and Tagamet as needed.  The examiner concluded 
that the veteran's gastroesophageal symptoms were not 
secondary to anti-inflammatory agents as he continued to have 
those symptoms despite having been off the medications for 
about a year.  The examiner further noted that the documents 
contained in the claims file showed that there did not seem 
to be any damage to the diaphragm in service due to the 
Claymore mine explosion as subsequent chest X-ray studies 
were normal.  The examiner opined that the hiatus hernia 
therefore was not due to the veteran's injuries in service.

The veteran appeared at a personal hearing before a Member of 
this Board sitting at the VA Central Office in Washington, 
D.C. in November 1997.  He testified that when his hiatal 
hernia was diagnosed at the Scott Air Force Base Medical 
Center, he was told that it was caused by the Claymore mine 
explosion.  He reported that he was told that the blast 
caused his muscles to drift apart and his stomach had been 
moved up into that cavity, and that his esophagus was kind of 
bent and was causing the reflux.  He further reported that 
while recuperating from the blast injuries he was given 
antacids and stool softeners.  

Upon consideration of all the evidence of record, the Board 
finds that the veteran has failed to carry his burden of 
presenting sufficient evidence to justify a belief by a fair 
and impartial individual that he has submitted a well-
grounded claim for service connection for a hiatal hernia 
with gastroesophageal reflux.  The veteran asserts that that 
disability is causally related to his active service, or to 
the use of anti-inflammatory medications for his service-
connected disabilities.  However, while he is certainly 
capable of providing evidence of symptomatology, as a 
layperson he is not considered legally capable of opining on 
matters requiring medical knowledge, such as the degree of 
disability produced by the symptoms or the condition causing 
the symptoms.  See Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Espiritu, 2 Vet. App. at 494 (1992).  See also Harvey v. 
Brown, 6 Vet. App. 390, 393-94 (1994).  

The available medical evidence shows that at the time of his 
separation from active service he did not have a hiatal 
hernia with gastroesophageal reflux.  The first medical 
evidence of that disability dates from July 1977, some seven 
years after his separation from service.  No medical evidence 
has been presented to show that his hiatal hernia with 
gastroesophageal reflux is due either to his shell fragment 
wounds in service, or to his use of anti-inflammatory 
medication for his service-connected disabilities.  Thus, the 
veteran has not submitted any medical opinion or other 
medical evidence which supports his claim.  Thus, the claim 
may not be considered well-grounded.  38 U.S.C.A. § 5107(a).  
Since the claim is not well-grounded, it must be denied.  See 
Edenfield v. Brown, 8 Vet. App. 384, 390; (1995).

As the foregoing explains the need for competent medical 
evidence linking the veteran's hiatal hernia with 
gastroesophageal reflux to the veteran's active military 
service, or to his use of anti-inflammatory medications for 
his service-connected disabilities, the Board views its 
discussion above sufficient to inform the veteran of the 
elements necessary to complete his application for service 
connection for the claimed disability.  Robinette v. Brown, 8 
Vet. App. 69 (1995).


ORDER

As a well-grounded claim for service connection for a hiatal 
hernia with gastroesophageal reflux has not been submitted, 
the appeal is denied.


		
ROBERT D. PHILIPP
Member, Board of Veterans' Appeals



 

